NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 27, 2014
                                Decided October 28, 2014

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           FRANK H. EASTERBROOK, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 13-3854                                       Appeal from the
                                                  United States District Court for the
UNITED STATES OF AMERICA,                         Southern District of Indiana,
          Plaintiff-Appellee,                     Indianapolis Division.

      v.                                          No. 1:13-cr-00141-001

MARK E. GLEASON,                                  Tanya Walton Pratt,
          Defendant-Appellant.                    Judge.

                                       ORDER

       Mark Gleason was working as a maintenance manager for United Parcel Service
when he and Dayton Sloan, a construction contractor, conspired to defraud the
company. Gleason solicited Sloan to purchase VISA gift cards (usually in amounts of
$100, $200, or $500) and then submit invoices to UPS representing their value as
construction work that Sloan had performed. (In fact Sloan had not performed that
work.) Gleason would approve the invoices on UPS’s behalf and pocket the gift cards,
and Sloan would receive a fee. Gleason pleaded guilty to mail fraud, see 18 U.S.C.
§ 1341, and money laundering, see id. § 1956(a)(1)(B)(i). The district court found that he
had played an aggravating role in the offenses, see U.S.S.G. § 3B1.1(c), and sentenced
him within the calculated guidelines’ range to 44 months’ imprisonment. His appointed
No. 13-3854                                                                           Page 2

lawyer has concluded that the appeal is frivolous and seeks to withdraw. See Anders v.
California, 386 U.S. 738, 744 (1967). Gleason has not accepted our invitation to respond to
counsel’s motion. See 7TH CIR. R. 51(b). Counsel has submitted a brief that explains the
nature of the case and addresses the issues that a case of this kind might be expected to
involve. Because the analysis in the brief appears to be thorough, we limit our review to
the subjects that counsel has discussed. United States v. Bey, 748 F.3d 774, 776 (7th Cir.
2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel informs us that Gleason does not wish to challenge his guilty plea, so
counsel properly forgoes discussing the voluntariness of the plea. See United States v.
Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671 (7th
Cir. 2002).

        Counsel first considers whether Gleason could argue that the district court
clearly erred when it concluded that he was an organizer of the offenses and adjusted
his offense level upward two levels under U.S.S.G. § 3B1.1(c). Although the probation
officer insisted that the participants had been “equally responsible,” the government
pressed at sentencing for the adjustment because of Gleason’s leadership role in the
scheme. Gleason did not dispute that he concocted the fraudulent scheme and recruited
Sloan to help carry it out, but he opposed the aggravating-role adjustment because
Sloan acted “independently” by finding another bank that would provide gift cards
(after his bank refused to sell him any more) and eventually refusing to falsify invoices.

        We agree with counsel that Gleason could not plausibly contend that the district
court clearly erred in applying the aggravating-role adjustment. See United States v. May,
748 F.3d 758, 760 (7th Cir. 2014). A defendant qualifies as an organizer under § 3B1.1,
even if he does not “necessarily control anyone but nonetheless influence[s] the criminal
activity by coordinating its members.” United States v. Skoczen, 405 F.3d 537, 550 (7th Cir.
2005); see also U.S.S.G. § 3B1.1 cmt. n.2 (“To qualify for an adjustment under this section,
the defendant must have been the organizer, leader, manager, or supervisor of one or
more other participants.”). Here the district court appropriately applied the adjustment
after finding that Gleason had “devised” and “initiate[d]” the scheme, recruited Sloan,
“arranged for the cover-up,” “approved all of the fraudulent invoices,” and kept a
“larger share” of the proceeds for himself. See United States v. Hargis, 747 F.3d 917, 920
(7th Cir. 2014) (defendant “hatched” idea to commit offense, “recruited” coconspirator
to carry out scheme, and planned to keep “most” of the profits for herself); United States
v. Leahy, 464 F.3d 773, 798–99 (7th Cir. 2006) (defendant “marshaled the people and
instruments” for the offense).
No. 13-3854                                                                         Page 3

       Counsel next considers whether Gleason could challenge the term of
imprisonment as unreasonable, but properly concludes that such a challenge would be
frivolous. The 44-month term is within his guidelines’ range of 41 to 51 months and thus
presumptively reasonable. See United States v. Fletcher, 763 F.3d 711, 715 (7th Cir. 2014);
United States v. Anobah, 734 F.3d 733, 736 (7th Cir. 2013). Counsel has not identified
anything in the record rebutting that presumption, nor can we. The court considered
the relevant 18 U.S.C. § 3553(a) factors—including the nature and circumstances of the
offense (especially Gleason’s abuse of his employer’s trust; the “very significant”
amount of money he stole; and his “frivolous” use of the stolen money to purchase,
among other things, collectors’ coins and gold bars), and his history and characteristics
(particularly his “stable” upbringing, military service, and “secure” employment), as
well as the need to deter others from committing fraud.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.